Citation Nr: 0304553	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Post-traumatic Stress 
Disorder (PTSD).

WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1967 to December 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Travel Board hearing before the 
undersigned at the RO in December 2001.


FINDINGS OF FACT

1.  The veteran served in combat.

2.  There is a diagnosis of PTSD.

3.  Competent evidence establishes a nexus between the 
veteran's PTSD and his combat service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, service personnel records, VA examination 
reports, and private medical records.  The appellant was 
notified of the applicable laws and regulations.  The rating 
decision and the statement of the case have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  The veteran was notified of 
exactly what evidence VA would obtain, and what evidence or 
information he was required to provide, in August 2000 
correspondence.  Further, in discussions at the December 2001 
hearing, the undersigned clearly indicated what the elements 
of entitlement were, and what steps VA would take to obtain 
evidence on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Factual Background

Service medical records reveal that the veteran did not 
complain of, nor was he treated for, any psychological 
disorder.  Service personnel records reveal that the veteran 
was awarded the Combat Infantry Badge (CIB), along with the 
Vietnam Service Medal.  He served in Vietnam from June 1968 
to May 1969.

Private hospital records from April 1985 to February 1990 
reveal that the veteran was diagnosed with depression in 
1985, although his family reported at the time that the 
veteran's behavior had changed upon his return from Vietnam.  
In January 1987, psychotic schizophrenic disorder with PTSD 
was diagnosed, although the underlying trauma was not 
identified.  Records from February and March 1987 reveal that 
the veteran's paranoid delusions began after seeing a movie 
about Vietnam.  Upon admission in February 1988, a history of 
possible PTSD was noted.  In August 1988, a private doctor 
diagnosed PTSD secondary to the veteran's Vietnam combat 
experiences.  He also diagnosed schizoaffective disorder with 
depression, which may have been related to his combat 
service.  PTSD was a listed diagnosis on February 1990 
admission.

On September 2000 VA psychological examination, the veteran 
reported that he had a history of suicide attempts and 
homicidal impulses.  He had been hospitalized several times.  
He reported aggressive and assaultive behavior and 
hallucinations.  He denied flashbacks, but had rare 
nightmares.  The veteran stated that on his first day in 
Vietnam, his unit was ambushed and a soldier who had been 
shot lay across his lap.  The examiner opined that there was 
not sufficient evidence to substantiate a diagnosis of PTSD.  

In August 2001, two private doctors stated that the veteran 
was currently being treated for bipolar type schizoaffective 
disorder.  It was not possible to determine the exact 
etiology, but the veteran's history of PTSD secondary to his 
Vietnam experiences was noted.

The veteran and his son testified at a Board hearing at the 
RO in December 1999.  The witnesses stated that private 
medical records showed a clear diagnosis of PTSD secondary to 
his combat experiences in Vietnam.

On August 2002 VA psychological examination, the veteran 
reported that on his first day in combat, his unit was 
ambushed.  Several people were killed or wounded, and another 
man had an intense reaction.  He held the dead soldier while 
waiting for evacuation.  He also reported seeing a sergeant 
injured or killed when a Claymore mine accidentally exploded.  
The examiner diagnosed PTSD and bipolar disorder.  The doctor 
opined that the veteran's combat experiences were a 
sufficient stressor to cause PTSD, and the remainder of the 
veteran's "extensive psychiatric background" appeared to be 
"at least associated with PTSD issues."

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence of a diagnosis of that condition, a link 
between the PTSD and an in-service stressor, and "credible 
supporting evidence that the claimed in-service stressor 
occurred."  38 C.F.R. § 3.304(f).  Where the claimed stressor 
relates to combat with the enemy, and the evidence 
establishes that the veteran did engage in such combat, the 
veteran's lay testimony alone may establish the in-service 
stressor.  Id.

The record reflects that the veteran did serve in combat in 
Vietnam.  The CIB is awarded solely to infantryman who have 
engaged in combat.  Further, personnel records reflect that 
the veteran served as an ammo carrier and gunner during his 
tour of duty in Vietnam.  The occurrence of the reported in-
service stressor is therefore presumed, based upon the 
testimony of the veteran.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).

The medical evidence also establishes a diagnosis of PTSD.  
Private medical records reflect repeated diagnoses of PTSD, 
and the most recent August 2002 VA examination also clearly 
found the disorder.  Other examiners, both private and VA, 
have identified other psychiatric disorders, but none have 
excluded a diagnosis of PTSD.

Finally, the medical evidence establishes a nexus between the 
veteran's PTSD (and other psychiatric disorders) and his 
military service.  Both private and VA doctors have related 
all of the veteran's psychiatric problems, directly or 
indirectly, to his combat experiences in Vietnam.

Because the evidence establishes that the veteran's PTSD is 
related to an in-service stressor, service connection must be 
granted.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

